Citation Nr: 9920316	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-51 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Maury Regional Hospital, 
Columbia, Tennessee, from June 11 to June 17, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1967 to June 
1970, and from May 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 decision of the Chief, 
Medical Administration Service (MAS), of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Medical Center 
(VAMC).


FINDINGS OF FACT

1.  The appellant was admitted to the emergency room of the 
Maury Regional Hospital in Columbia, Tennessee, at 2:58 p.m. 
on June 11, 1995.  He reported that he had been up all night 
with shortness of breath.  Physical examination showed him to 
be in no distress, alert and oriented x3.  Cardiovascular 
system review showed a regular rate and rhythm with distant 
heart tones.  In addition, there was no evidence on admission 
of wheezing.

2.  A chest X-ray taken on the day of his admission showed 
chronic changes on the left which appeared related to an old 
surgical procedure rather than any acute process.  His 
electrocardiogram (EKG) showed sinus tachycardia, rate of 
106, left bundle branch block.  He was admitted for further 
evaluation and treatment with diagnoses of right lower lobe 
pneumonia with effusion, refractory to outpatient therapy; 
and restrictive lung disease secondary to chest wall 
deformity, status post gunshot wound to the left chest and 
left neck in 1976.   

3.  Nursing notes prepared in connection with his first night 
of hospitalization at the Maury Regional Hospital reflect 
that he was resting comfortably with no pertinent complaints.

4.  The appellant's hospitalization at the Maury Regional 
Hospital was extended through June 17, 1995, because he was 
found to have distention of his abdomen associated with his 
significant dyspnea on June 11th.  An X-ray of the abdomen 
showed an ileus.  His discharge diagnoses included pulmonary 
edema, congestive heart failure, bilateral pleural effusion, 
ileus and right lower lobe pneumonia.

5.  In October 1998, the Nashville-VAMC's Clinical Director 
reviewed all of the evidence of record and concluded that the 
appellant's admission to the Maury Regional Hospital on June 
11, 1995, was neither for a life threatening condition nor 
was transportation to comparable VA medical facilities not 
feasibly available.


CONCLUSION OF LAW

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Maury Regional Hospital from 
June 11-17, 1995, is not warranted.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant requests payment or reimbursement of 
unauthorized medical expenses incurred at the Maury Regional 
Hospital in June 1995.  He argues that on the day of his 
admission to the aforementioned hospital, June 11, 1995, he 
required prompt, emergency medical attention for complaints 
of symptoms of pneumonia (cough) and shortness of breath.  
Documents in the claims folder reflect that he has been rated 
totally and permanently disabled since February 1987 due to 
multiple service-connected disabilities, including gunshot 
wound injuries to his face, chest and left hand secondary to 
a suicide attempt in 1976, and paranoid schizophrenia, which 
has been rated 100 percent disabling since 1985.

The pertinent facts in this case are as follows:  The 
appellant was admitted to the emergency room of the Maury 
Regional Hospital in Columbia, Tennessee, at 2:58 p.m. on 
June 11, 1995.  By history, it was noted that the appellant 
had a one-week history of nonproductive cough, low grade 
fever, and dyspnea.  He had been seen in the Maury facility's 
Ambulatory Care Center the previous Thursday at which time it 
was discovered that he had right lower lobe pneumonia with 
some effusion.  He was placed on Biaxin for treatment 
purposes.  Subsequently, he presented himself to the 
Emergency Room on June 11th complaining that his condition 
had not improved.  Specifically, he reported that he had been 
up all night with shortness of breath.  Physical examination 
on admission showed him to be in no distress, alert and 
oriented x3.  Cardiovascular system review showed a regular 
rate and rhythm with distant heart tones.  In addition, there 
was no evidence on admission of wheezing.  A chest X-ray 
showed chronic changes on the left which appeared related to 
an old surgical procedure rather than any acute process.  His 
EKG showed sinus tachycardia, rate of 106, left bundle branch 
block.  On the basis of these findings, he was admitted for 
further evaluation and treatment with pertinent diagnoses of 
right lower lobe pneumonia with effusion, refractory to 
outpatient therapy; and restrictive lung disease secondary to 
chest wall deformity, status post gunshot wound to the left 
chest and left neck in 1976.  It appears that his 
hospitalization at the Maury Regional Hospital was extended 
through June 17, 1995, because he was found to have 
distention of his abdomen associated with his significant 
dyspnea on June 11th.  An X-ray of the abdomen showed an 
ileus.  His discharge diagnoses included pulmonary edema, 
congestive heart failure, bilateral pleural effusion, ileus 
and right lower lobe pneumonia.

Thereafter, claims were filed on behalf of the appellant for 
medical expenses incurred at Maury Regional Hospital for the 
aforementioned period of hospitalization in June 1995.  See 
"Claim for Payment of Cost of Unauthorized Medical 
Services," VA Form 10-583.  Some of these forms are blank in 
the section that requests information regarding the 
circumstances of the appellant's hospitalization, but a 10-
583 signed by the consulting gastroenterologist stated that 
circumstances of his hospitalization included abdominal 
distention and that because of this condition, VA facilities 
were not used because the appellant was already in the Maury 
facility with cough and shortness of breath.  Another 10-583 
simply asked the reviewing authority to refer to the hospital 
report but added, "[n]either patient or family requested 
transfer to VAMC facility nor did they inform me that he was 
eligible for urgent care at a VAMC facility".  (Emphasis 
added).

The August 1995 determination of the Nashville-VAMC's 
Clinical Director reflects only a check-marked responses of 
"No" to the question was "[v]eteran treated for a true 
medical emergency" and "Yes" to the question "VA 
facilities were feasibly available."  The decision of the 
Clinical Director served as the basis for the denial of the 
appellant's claim on appeal.

In September 1998, the Board remanded this case after finding 
the record inadequate for appellate review.  Specifically, 
the Board requested a medical opinion addressing the question 
of emergent treatment based on a thorough analysis of the 
specific facts surrounding the appellant's hospitalization at 
the Maury Regional Hospital from June 11 to 17, 1995.

In October 1998, the Nashville-VAMC's Clinical Director 
responded to the Board's opinion request with the following:

I have reviewed the complete file of [the 
appellant] again.  I call attention to 
the history and physical recorded by Dr. 
Gaylon L. Harris on [the appellant] dated 
11 June 1995.  In this document, [the 
appellant] is described as a 47 year-old 
man with nonproductive cough of one 
week's duration, low-grade fever and 
feelings of shortness of breath.  He had 
been treated on an ambulatory basis for 
several days with an antibiotic and came 
to the emergency room on 11 June because 
he was unimproved.  The physician 
describes him as "pleasant man in no 
distress".  He is further described as 
alert and oriented.  His chest 
examination showed some rales on the 
right side but no wheezing.  The chest x-
ray was said to show chronic changes on 
the left related to previous surgery and 
"not to appear to represent any acute 
process".

Further examination of the nursing notes 
recorded on 11 June 1995 show that at 
6:15p.m., the patient was noted to be 
resting quietly with wife at the bedside, 
no complaints voiced.  At 7:30p.m., he 
declined the offer of a pillow saying 
that he is "okay as long as his head is 
slightly elevated".  At 8:00p.m., he was 
described as resting quietly but denied 
shortness of breath while at rest.

The patient appeared to have had an 
illness that deserved hospital care but 
he was clearly not in extremis nor was 
transportation to this facility 
contraindicated[.]  [O]n 11 June 1995 the 
VA was certainly available, and the 
patient could have been transported to 
the VA facility without endangering his 
life.

Analysis

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

The United States Court Appeals for Veterans Claims (the 
Court) has held that all three of these statutory 
requirements must be met before reimbursement may be 
authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  
The corresponding VA regulatory authority essentially tracks 
the above-cited statutory criteria.  See 38 C.F.R. § 17.120 
(1998) (formerly 38 C.F.R. § 17.80, redesignated at 61 FR 
21966, May 13, 1996).

The Board concludes that a preponderance of the relevant and 
probative evidence in this case is against the appellant's 
claim.  As detailed above, the Nashville-VAMC's Clinical 
Director reviewed all of the evidence in October 1998 
pursuant to the Board's remand instructions and found that 
the appellant's admission to the Maury Regional Hospital on 
June 11, 1995, was neither for a life threatening condition 
nor was transportation to comparable VA medical facilities 
not feasibly available.  His opinion was supported by 
pointing to the admission records which showed that the 
appellant was not in acute distress when admitted on June 
11th and the nursing notes that showed that he was resting 
quietly on the night of admission with no relevant 
complaints.  The evidence supports the findings of the 
Nashville-VAMC's Clinical Director; as he alluded to, the 
admission and nursing notes records from the Maury facility 
fully corroborate the findings reported in his October 1998 
opinion concerning his medical condition when admitted and 
during his first overnight.  As such, when these findings are 
analyzed under the applicable legal criteria, it is clear to 
the Board that the medical evidence in this case does not 
show that the appellant's admission to the Maury facility on 
June 11, 1995, was for a medical emergency of such a nature 
that his life or health would be in danger if treatment was 
delayed.

There is of record a 10-583 form signed, presumably, by a 
health care professional affiliated with the Maury facility, 
that indicates that he was "eligible for urgent care at a 
VAMC facility," but as this statement does not directly 
address the relevant legal criteria - was his admission for a 
medical emergency to the extent that his life or health would 
be in danger if he was not then admitted, the Board finds 
that this statement is insufficient by itself to contradict 
the medical opinion prepared in October 1998 by the 
Nashville-VAMC's Clinical Director.  As detailed above, it is 
not disputed that the appellant needed medical attention and 
care on June 11, 1995, and in that sense, such care was 
certainly urgent.  What this statement lacks is analysis of 
whether such care was for the kind of medical emergency 
contemplated by the applicable legal authority to grant 
payment or reimbursement of unauthorized medical expenses.  
Hence, there being no other equivalent medical evidence which 
actually supports the appellant's claim on this point, the 
Board finds that a preponderance of the evidence is against 
the claim.

The Board has considered the appellant's statements to the 
contrary, however, as a layperson, he is not competent to 
contradict the judgment of a medical professional as to the 
question of whether his life or health was in danger on the 
day of his admission to such an extent that treatment could 
not be delayed.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

No further discussion on the other legal criteria required to 
authorize payment or reimbursement of medical expenses 
incurred in non-VA facilities is necessary given that the 
first element - life or health in danger if not admitted 
without delay for treatment - has not been established.  
Hayes, supra, 6 Vet. App. at 68.

Accordingly, entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Maury Regional 
Hospital from June 11 to June 17, 1995, is not in order.  
38 C.F.R. § 17.120 (1998).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Maury Regional Hospital from 
June 11 to June 17, 1995, is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

